Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Albert et al. (US Pre-Grant Publication 2012/0116334), Larsson (US Pre-Grant Publication 2010/0228206), Argenta et al. (US Pre-Grant Publication 2008/0208171), and Boehringer et al. (US Pre-Grant Publication 2004/0064123).
Albert, Larsson, and Argenta teach wound therapy devices and connectors, but fail to reasonably teach the cutting element as claimed, and fail to teach the bellows as claimed. 
Boehringer teaches a negative pressure dressing having a collapsible bellows, but fails to teach a cutting element.
In the opinion of the Examiner, one of ordinary skill would not arrive at the invention as claimed at least because the prior art is silent as to a housing having a bellows and cutting element in conjunction with the other features of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781